Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 1 of 16 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
  JASON MCMUNN and EDWIN MACDONALD,

                                     Plaintiffs,
                                                                       COMPLAINT
                   -against-
                                                                       Jury Trial Demanded
  QUOGUE VILLAGE POLICE DEPARTMENT and
  VILLAGE OF QUOGUE, CHRISTOPHER ISOLA
  and ROBERT COUGHLAN,

                                      Defendants.
  -----------------------------------------------------------------X
           Plaintiffs JASON MCMUNN and EDWIN MACDONALD by and through their

  attorneys, the BELL LAW GROUP PLLC, respectfully allege, upon knowledge as to

  themselves and their own actions, and upon information and belief as to all other matters,

  as follows:

                                  PRELIMINARY STATEMENT

  1.      Plaintiffs Jason McMunn (“McMunn”) and Edwin MacDonald (“MacDonald”)

          (collectively “Plaintiffs”) are American patriots who have served this great

          country both in the United States Military and as members of the Quogue Village

          Police Department (“QVPD”). Plaintiffs have simultaneously served these

          esteemed organizations with distinction in a true demonstration of service and

          patriotism.

  2.      Despite Plaintiffs’ steadfast service to the Village of Quogue (“Village”) and this

          country, the QVPD has discriminated against them on the basis of their military

          service. The QVPD and the Village have denied Plaintiffs promotions on the basis




                                                      1
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 2 of 16 PageID #: 2




        of their military service and subjected them to harassment, ridicule and further

        disparate treatment.

  3.    Plaintiff MacDonald was denied a single promotion during the entirety of his

        career, despite numerous openings that went to officers who were not in the

        military. MacDonald was subjected to further harassment and disparate treatment

        throughout the course of his employment.

  4.    Plaintiff McMunn was also subjected to constant harassment and disparate

        treatment on the basis of his military service. This harassment and disparate

        treatment culminated in in March 2019 when the QVPD denied Mr. McMunn a

        promotion to the position of Lieutenant, despite him being the most qualified

        candidate and scoring the highest on the civil service examination. Rather, the

        position went to a candidate with far less experience who scored lower on the

        exam, and who was not in the military.

  5.    The Defendants’ discrimination against Plaintiffs McMunn and MacDonald on

        the sole basis of their military service is an afront to all veterans of the United

        States Armed Forces who have sacrificed and dedicated their lives to serving this

        great country. The Defendants’ actions as set forth in this lawsuit were both

        unlawful and unpatriotic, and as such are a permanent stain on the Defendants’

        legacies and the QVPD.

  6.    In denying Plaintiffs McMunn and MacDonald promotions and further

        discriminating against them on the basis of their military service, Defendants

        violated and continue to violate the Uniformed Service Employment and




                                             2
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 3 of 16 PageID #: 3




        Reemployment Rights Act of 1994 (“USERRA”), 38 U.S.C. §§4301-4335,

        warranting Plaintiffs’ recovery of monetary damages.

                                JURISDICTION AND VENUE


  7.    This Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

        §§ 1331 and 38 U.S.C. §§4301-4335.

  8.    Venue is proper in this case pursuant to 28 U.S.C. § 1391 because (1) the

        Defendants are located in Suffolk County, New York, which is located in the

        Eastern District of New York, and (2) the events which give rise to the Plaintiff’s

        claims took place in Suffolk County, which is located in the Eastern District of

        New York.

                                        PARTIES

  9.    Plaintiff JASON MCMUNN (“McMunn”) is a resident and domiciliary of Suffolk

        County, NY. At all times relevant to the Complaint, Plaintiff McMunn was an

        “employee” of Defendants.

  10.   Plaintiff EDWIN MACDONALD (“MacDonald”) is a resident and domiciliary of

        Knox County, Maine. At all times relevant to the Complaint, Plaintiff MacDonald

        was an “employee” of Defendants.

  11.   Defendant QUOGUE VILLAGE POLICE DEPARTMENT (“QVPD”) was and

        still is a municipal corporation incorporated under and by virtue of the laws of the

        State of New York. Its principal place of business is located at 115 Jessup avenue,

        Quogue, New York 11959. At all times relevant to the complaint, Defendant

        QVPD was Plaintiffs’ “employer,” as that term is defined by USERRA.




                                             3
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 4 of 16 PageID #: 4




  12.     Defendant VILLAGE OF QUOGUE (“Village”) was and still is a municipal

          corporation incorporated under and by virtue of the laws of the State of New

          York. Its principal place of business is located at 7 Village Lane, Quogue, New

          York 11959. At all times relevant to the complaint, Defendant Village was

          Plaintiffs’ “employer” as that term is defined by USERRA.

  13.     Defendant CHRISTOPHER ISOLA (“ISOLA”) was and still is a resident of the

          County of Suffolk, State of New York. At all times relevant to the complaint,

          Defendant Isola was Plaintiffs’ “employer,” as that term is defined by USERRA.

          Defendant is the current Chief of the QVPD.

  14.     Defendant ROBERT COUGHLAN (“Coughlan”) was and still is a resident of the

          County of Suffolk, State of New York. At all times relevant to the complaint,

          Defendant Coughlan was Plaintiffs’ “employer,” as that term is defined by

          USERRA. Defendant Coughlan is the former Chief of the QVPD.

                                 FACTUAL ALLEGATIONS

        A. Jason McMunn

                                          Background

  15.     In September 1990, Plaintiff McMunn was hired by the QVPD and Village

          (“Village Defendants”) as a police officer.

  16.     Plaintiff McMunn has served the Village Defendants with distinction and is

          currently employed as a Sergeant.

  17.     In 1991, Plaintiff McMunn joined the New York National Guard and has been

          periodically called up for service at varying intervals.




                                                4
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 5 of 16 PageID #: 5




  18.   Plaintiff McMunn served as President of the Police Benevolent Association

        (“PBA”) from 2001-2008, a further demonstration of his commitment to the

        Village Defendants.

  19.   Plaintiff McMunn’s call ups have not impacted his job performance or negatively

        impacted the Village Defendants. Rather, Plaintiff McMunn’s military training

        and experience has been an asset for the Village Defendants.

  20.   Despite Plaintiff McMunn’s stellar job performance and steadfast service, the

        Defendants have subjected him to harassment and discrimination on the basis of

        his military service.

                       Harassment on the Basis of Military Service

  21.   Throughout the course of Plaintiff McMunn’s employment with the Defendants,

        but more particularly after the terrorist attacks of September 11, 2001, Defendants

        commenced a campaign of harassment against McMunn due to his periodic leave

        for tours of service with the New York National Guard and New York National

        Guard reserves.

  22.   This harassment has been consistent for the past twenty (20) years and continues

        to this day. For example, on or about December 17, 2019, Defendant Isola told

        Sergeant John Galvin that his schedule was being changed due to Plaintiff

        McMunn’s upcoming military leave. Galvin expressed his displeasure to Plaintiff

        McMunn that his schedule was being impacted by his military leave.

  23.   In May 2010, the Defendants denied some of the other members of the QVPD

        leave while Plaintiff McMunn was on military leave, which caused additional

        tension between Plaintiff McMunn and the members.




                                             5
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 6 of 16 PageID #: 6




  24.   On May 6, 2011, officer Ethan Theune told Plaintiff McMunn that according to

        Defendant Coughlan, he had been denied overtime over the past several years

        because of Plaintiff McMunn’s military service. This disclosure was clearly

        upsetting to Plaintiff McMunn.

  25.   In August 2011, Sergeant John Galvin filed a grievance against the QVPD

        alleging that he was improperly denied leave while Plaintiff McMunn was on

        military leave. The grievance was settled in 2013, and the Defendants agreed not

        to deny members leave simply because Plaintiff McMunn was on military leave.

  26.   In May 2013, Defendants Isola and Coughlan, who were both Plaintiff McMunn’s

        supervisors, questioned Plaintiff McMunn’s upcoming military leave orders, and

        accused him of “making them up” in his basement. Plaintiff McMunn suggested

        Isola and Coughlan call the National Guard to confirm his leave orders.

  27.   The harassment continued on a nearly daily basis, with events too numerous to

        count. For example, in May 2015, Defendant Isola suggested that Plaintiff

        McMunn use his vacation and sick leave when he was on military leave. Plaintiff

        McMunn rejected this suggestion and felt threatened by same.

  28.   On September 13, 2017 at a PBA meeting, Defendant Isola told the department

        that Defendant Coughlan had determined that “no way” would he support new

        shifts “while we have a reserve person.” At the conclusion of the meeting, Mr.

        Theune approached Plaintiff McMunn and told him that he would be “submitting

        his resignation from the reserves” as he wanted the new expanded shifts.

  29.   Defendants Isola and Coughlan were aware that their actions and comments

        caused Plaintiff McMunn to be harassed by other members of the department, but




                                            6
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 7 of 16 PageID #: 7




        they took no action to remediate the harassment, and instead took actions to make

        it worse.

  30.   In March of 2018, Defendants Isola and Coughlan complained to members of the

        department that Plaintiff McMunn should not get leave for both the PBA and the

        military. Defendants Isola and Coughlan again showed their disdain for Plaintiff

        McMunn’s military service and influenced the opinions of the members of the

        department.

  31.   In May 2018, Defendant Isola again told Plaintiff McMunn that he and Defendant

        Coughlan did not agree that his military leave should be approved. However, after

        repeated discussions, Defendants reluctantly approved Plaintiff McMunn’s leave.

        Defendants Isola and Coughlan harassed Plaintiff McMunn every year when the

        issue of his military leave arose. This repeated harassment based on his military

        leave caused him great emotional distress.

  32.   On June 4, 2018, Plaintiff McMunn was in Defendant Isola’s office, and was

        again questioned about his leave orders. Defendant Isola informed Plaintiff

        McMunn that he brought the issue of military leave to the Mayor’s attention.

        Defendant Isola stated that he told the Mayor that military leave must be an

        “issue” if it was put on his recent Captains exam.

  33.   In August 2018, Defendant Isola conducted Plaintiff McMunn’s annual

        performance review. During the review, Plaintiff McMunn brought up the

        potential of a promotion. Defendant Isola pushed back and inferred that Plaintiff

        McMunn’s military service was an issue which would prevent him from getting a

        promotion. This warning subsequently came to fruition.




                                             7
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 8 of 16 PageID #: 8




  34.   In the August 2018 meeting, Defendant Isola further harassed Plaintiff McMunn

        for his military service and stated that it was his belief that Plaintiff McMunn

        thought he was better than everyone else because of his military service.

  35.   On or about February 28, 2019, while inside the QVPD building, Defendant Isola

        told the members of the Department that the collective bargaining agreement

        should be changed so that military leave is not a carve out from vacation and

        other leave. Defendant Isola was again creating divisions between Plaintiff

        McMunn and other members of the department due to Plaintiff McMunn’s

        military service.

  36.   Around this same time, Mr. Theune expressed anger at being assigned to work

        with Plaintiff McMunn because he could not take leave in May 2019 as a result of

        Plaintiff McMunn’s upcoming military leave. Defendants Isola and Coughlan had

        successfully managed to turn the members of the department against Plaintiff

        McMunn due to his military service.

  37.   In January 17, 2020, Mr. Theune again confronted Plaintiff McMunn after being

        told that his request for leave was in limbo due to Plaintiff McMunn’s upcoming

        military leave.

  38.   On or about April 3, 2020, Defendant Isola approached Plaintiff McMunn and

        told him that his military leave was a consideration for his allowance of Mr.

        Theune to take terminal leave. This was incorrect, and Plaintiff McMunn

        informed Defendant Isola that he was not going on leave, and even if he was, the

        QVPD had sufficient manpower to grant Mr. Theune’s leave request. This was yet




                                              8
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 9 of 16 PageID #: 9




        another example of Defendants turning Plaintiff McMunn’s co-workers against

        him due to his military service.

  39.   In June 2020, Plaintiff McMunn retained counsel to write a cease and desist letter

        to the QVPD, demanding that the harassment cease immediately.

  40.   These events are just a snapshot of the repeated harassment suffered by Plaintiff

        McMunn simply because he served in the military. This disgraceful harassment is

        a stain on the QVPD and dishonors Plaintiff McMunn’s service to this country.

                                    Denied Promotions

  41.   Plaintiff McMunn was repeatedly denied promotions on the basis of his military

        service.

  42.   In 2003, Plaintiff McMunn’s probationary period was improperly restarted by

        Defendant Coughlan and the QVPD due to his absence on a deployment.

        Defendant Coughlan and the QVPD also attempted to reverse Plaintiff McMunn’s

        seniority, however this decision was reversed. During this dispute, Defendant

        Coughlan told Plaintiff McMunn that he was “ready to fight” to restart the

        probationary period and to change his seniority.

  43.   In October 2006, Plaintiff McMunn scored first on the Sergeant’s test with a score

        of 85.90. However, he was denied this promotion in favor of Edward Seltenreich

        who scored 77.60 on the exam, and who was not in the military. Further, Plaintiff

        McMunn possessed greater length of service and experience for the position.

  44.   In August 2007, Plaintiff McMunn was promoted to Sergeant after asserting

        USERRA claims against Defendants, which were founded. Plaintiff McMunn is

        not seeking to recover monetary damages for this denied promotion.




                                             9
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 10 of 16 PageID #: 10




   45.   Plaintiff McMunn took the test to become Lieutenant on several occasions, such

         that he was on the Lieutenant list in June of 2018 when the position was vacated

         by Defendant Isola.

   46.   Plaintiff McMunn scored a 90.50 on the test, and expected to be selected for the

         position, as he was the only candidate on the list.

   47.   The Defendants, however, did not fill the Lieutenant position while Plaintiff

         McMunn was the only eligible candidate. Rather, the position remained unfilled

         through the end of 2018 in order to wait and see who would be on the next list.

   48.   Plaintiff McMunn was the highest scoring candidate on the March 2019 list,

         which included Sergeants Daniel Hartman and Daniel A Bennet. Plaintiff

         McMunn scored 90.50 on the exam, Hartman scored 81.80, and Bennet scored

         74.10. Neither Hartman or Bennet are or were in the military.

   49.   Despite Plaintiff McMunn’s outstanding service, stronger qualifications, and

         longer tenure with the QVPD, Sergeant Hartman was promoted to the Lieutenant

         position. Further, notwithstanding a veteran’s credit of 2.50 points, Plaintiff

         McMunn still scored much higher on the Lieutenant test than the other candidates.

   50.   The Lieutenant position is more prestigious and has a higher annual salary than

         Plaintiff McMunn’s current position as a sergeant.

   51.   Defendants failed to promote Plaintiff McMunn to the Lieutenant position

         because of his military service.

                         Denied Overtime, Training and Job Opportunities

   52.   Plaintiff McMunn has been denied opportunities for overtime which are afforded

         to the sergeants in the QVPD who are not in the military.




                                              10
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 11 of 16 PageID #: 11




   53.   Commencing in June 2008 to the present, Plaintiff McMunn has specifically

         asked for overtime and was told by Defendant Isola that he in fact was not getting

         overtime in favor of the other sergeants, none of whom were or are in the military.

   54.   The Defendants therefore have and continue to deny Plaintiff McMunn overtime

         on the basis of his military service.

   55.   In addition to denying Plaintiff McMunn promotions and overtime, the

         Defendants denied Plaintiff McMunn the training that is afforded to sergeants

         who are not in the military.

   56.   Plaintiff McMunn was the only officer certified to carry, repair and teach on the

         use of a carbine rifle. His certifications were through the military and the

         Defendants were aware of same, as he had continuously offered to conduct

         training for new members of the QVPD.

   57.   However, commencing in 2010, Plaintiff McMunn’s less senior and less qualified

         co-workers who were and are not in the military were afforded rifle training.

   58.   To date, despite numerous requests, Plaintiff McMunn is still not allowed to carry

         and receive training on the rifle. The Defendants’ refusal to allow Plaintiff

         McMunn this training has limited his ability to earn overtime.

   59.   Plaintiff McMunn was denied this training to limit his ability to advance in the

         department.

   60.   Commencing in 2016, Defendants began to reduce Plaintiff McMunn’s job duties,

         including with respect to weapons, taser and other training of other officers. These

         job duties went to other sergeants in the QVPD who are not in the military.




                                                 11
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 12 of 16 PageID #: 12




   61.   For example, immediately after Plaintiff McMunn returned from his 2016

         deployment, he was stripped of his duties as supervisor of the Taser and E-Justice

         programs without any basis. These duties were then assigned to officers who were

         not in the military, even though Plaintiff McMunn’s deployment had no impact on

         the programs. Plaintiff McMunn earned overtime while he was the supervisor of

         these programs, and as such, the Defendants’ decision to strip him of these duties

         deprived him of said overtime.

   62.   Defendants withdrew these job duties from Plaintiff McMunn in an effort to limit

         his ability to advance in the department and his ability to earn overtime, solely on

         the basis of his military service.

                                      Edwin MacDonald

   63.   Plaintiff Edwin MacDonald served in the Coast Guard reserve from 1982-2003.

         Mr. MacDonald served this country with distinction and honor.

   64.   Plaintiff MacDonald commenced his employment with the QVPD as a Bonded

         Deputy in 1982.

   65.   In 1984 Plaintiff MacDonald was promoted to the position of Police Officer with

         the QVPD.

                                          Harassment

   66.   Plaintiff MacDonald would leave for periodic tours of duty with the Coast Guard

         while he was employed with the QVPD. Shockingly, Plaintiff MacDonald was

         harassed by members of the QVPD, including then Chief John Kalmus regarding

         his tours of duty.




                                              12
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 13 of 16 PageID #: 13




   67.   Kalmus and others would call the Coast Guard to check up on him because they

         did not believe that he was actually on duty.

   68.   Coughlan would also follow up with the Coast Guard to harass Plaintiff

         MacDonald. This harassment occurred up until Plaintiff MacDonald’s retirement

         in 2004.

   69.   In October 2001, short after the terrorist attacks of September 11, 2001, Coughlan

         told Plaintiff MacDonald that he was ripping off the QVPD by taking leave and

         that he had been “caught”. This comment caused Plaintiff MacDonald to suffer

         great distress and anxiety, as he became fearful for his job due to his military

         service.

                                        Denied Promotions

   70.   Plaintiff MacDonald applied for a promotion to the position of Sargent on three

         occasions, and was denied a promotion on all three occasions. As such, Plaintiff

         MacDonald never received a promotion during his twenty-two (22) years at the

         QVPD.

   71.   In 1992 Plaintiff MacDonald applied for the position of Sargent, but was denied

         in favor of a candidate who was not in the military.

   72.   In 1994 Plaintiff MacDonald again applied for the position of Sargent, but was

         again denied in favor of Defendant Isola, who was not in the military.

   73.   In 1996 Plaintiff MacDonald again applied for the Sargent position, and was

         denied in favor of John Donovan, an officer who was not in the military.




                                              13
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 14 of 16 PageID #: 14




   74.   Therefore, on three occasions Plaintiff MacDonald was denied a promotion to

         Sargent in favor of officers who were not in the military, despite his superior

         qualifications, tenure and experience.

                                          Denied Overtime

   75.   Plaintiff MacDonald was denied overtime on the basis of his military service.

   76.   Shockingly, after Plaintiff MacDonald went on a leave of military service after

         September 11, 2001, all of his requests for overtime were denied. Prior to

         September 11, 2001, the majority of Plaintiff MacDonald overtime requests were

         denied.

   77.   Sometime after September 11, 2001, MacDonald’s wife, Susan, was called into

         the office of the then mayor, Thelma Jorgensen and told “Have no doubt, you will

         lose all of Edwin’s benefits, including health care for your family when all

         accrued time is gone.”

   78.   Plaintiff MacDonald’s fellow officers who were not serving in the military were

         not denied overtime from 1984-2004.

   79.   From 1984 to 2004, Plaintiff MacDonald was denied nearly Two Hundred

         Thousand Dollars ($200,000) worth of overtime due to his military service.

   80.   Overtime was typically allotted to officers on the basis of seniority. However,

         even after Plaintiff MacDonald had accrued seniority over other officers, he was

         still denied overtime in favor of those officers who were not serving in the

         military.

   81.   Plaintiff MacDonald is aware that other members of QVPD who served in the

         military, such as Richard Kapell, were similarly discriminated against on the basis




                                             14
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 15 of 16 PageID #: 15




          of their military service. Plaintiff MacDonald is further aware that some members

          of QVPD expressed their desire to join the military but were dissuaded from

          doing so after witnessing the discrimination suffered by Plaintiff MacDonald and

          Plaintiff McMunn.

                                    CLAIMS FOR RELIEF

   82.    In denying Plaintiffs McMunn and MacDonald promotions, overtime and further

          discriminating against them on the basis of their military service, Defendants

          violated and continue to violate the Uniformed Service Employment and

          Reemployment Rights Act of 1994 (“USERRA”), 38 U.S.C. §§4301-4335,

          warranting Plaintiffs’ recovery of monetary damages.



          WHEREFORE, the Plaintiffs demand judgment against the Defendants for all

   compensatory, emotional, psychological and punitive damages, lost compensation, front

   pay, back pay, liquidated damage, injunctive relief and any other damages permitted by

   law pursuant to the above referenced causes of action. It is respectfully requested that the

   Court grant the Plaintiff any other relief to which he is entitled, including but not limited

   to:

          1.      Awarding reasonable attorneys fees and the costs and disbursements of

                  this action;

          2.      Granting such other and further relief that to the Court seems just and

                  proper.

          Further, Plaintiff demands a trial by jury.




                                                15
Case 2:21-cv-02805-GRB-ST Document 1 Filed 05/18/21 Page 16 of 16 PageID #: 16




   Dated: Garden City, New York
          May 18, 2021

                                      _______/s/_________________
                                      Paul Bartels, Esq.
                                      Bell Law Group PLLC
                                      Attorneys for Plaintiff
                                      100 Quentin Roosevelt Blvd., Suite 208
                                      Garden City, NY 11530
                                      (516) 280-3008




                                      16
